DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arlen Olsen on March 3, 2021.

The application has been amended as follows: 

1. (Currently amended) A mobile machining system for turning machining of inner faces of hollow-cylindrical components comprising
a base part,
a rotational part of hollow configuration, which extends through the base part, is mounted on the base part such that the rotational part is rotatable about a C-axis of the machining system, and is on an end side of the rotational part,
a guide rod which, at one of the guide rod's free ends, has a second flange region, which is connected fixedly to the first flange region of the rotational part such that the second flange region is rotatable with the first flange region, 
a first motor, which is connected fixedly to the base part, wherein the first motor drives the guide rod via a first drive train such that the guide rod rotates about the C-axis,
a support which is held on the guide rod such that the support is moveable to and fro in [[the]] directions defined by a  of the machining system, which extends parallel to the C-axis,
, which is connected fixedly to the rotational part to rotate with the rotational part, is supplied with power via a slide ring, and drives the support along the Z-axis via a second drive train,
a tool holder, which is held on the support such that the tool holder is moveable in [[the]] directions defined by[[of]] an X-axis of the machining system, which X-axis extends perpendicularly with respect to the Z-axis,
a third motor, which is connected fixedly to the rotational part to rotate with the rotational part, is supplied with power via the slide ring, and drives the tool holder in the directions defined by[[of]] the X-axis via a third drive train,
an outer clamping device, which is connected fixedly to the base part such that the outer clamping device is rotatably fixed relative to , [[and]] is designed to fasten the base part centrally to an end side of a component to be machined, and
an inner clamping device, which is mounted on the guide rod, [[and]] is designed to support the machining system on an inner face of the component to be machined.

2. (Currently amended) The machining system as claimed in claim 1,
wherein the second drive train has at least one gearwheel that is held fixedly in a first gearwheel shaft end region of a first gearwheel shaft so as to rotate with the first gearwheel shaft, the first gearwheel shaft extends through the rotational part and is driven by the second motor,
16/482,0643wherein the third drive train has at least one gearwheel that is held fixedly in a second gearwheel shaft end region of a second gearwheel shaft so as to rotate with the second gearwheel shaft, the second gearwheel shaft extends through the rotational part and is driven by the third motor,
wherein the at least one gearwheel of the second drive train and the at least one gearwheel of the third drive train are arranged in a central region of the rotational part and project outward from the rotational part,
wherein a shortest spacing between tip circle diameters of the at least one gearwheel of the second drive train and the at least one gearwheel of the third drive train being from 15 mm to 45 mm, and
wherein the second drive train and the third drive train in each case have at least another  in addition to the at least one gearwheel of each drive train, each of the at least another gearwheel is arranged rotatably on the guide rod within [[a]]the second flange region and respectively meshes with the at least one gearwheel of the second drive train [[or]]and the at least one gearwheel of the third drive train

3. (Currently amended) The machining system as claimed in claim 2, 
wherein the second drive train and the third drive train in each case have a planetary gear, the planetary gear of the second drive train is arranged between the second motor and the at least one gearwheel of the second drive train, and the planetary gear of the third drive train is arranged between the third motor and the at least one gearwheel of the third drive train

4. (Currently amended) The machining system as claimed in claim 1,
wherein a plurality of guide rods of different diameter with associated supports, tool holders and inner clamping devices are provided, the plurality of guide rods having a respective second flange region 

5. (Currently amended) The machining system as claimed in claim 1, wherein the base part, the rotational part, [[and]] the first motor, the second motor, and the third motor are combined in a single drive module.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Havrda (DE 1028448 A1), discloses two motors that rotate with a rotational part and the guide rod.  Yet, these motors drive respective supports in the axial direction of the rod (direction parallel to the rotational axis of the rod) such that the radial movement of the tool holder via a third motor is not disclosed.  The disclosure for the respective supports states that one is meant for machining small diameters and the other for large diameters.  Therefore, even though radial movement of a tool holder from a remote drive is known (see, e.g., Morita et al. US Patent No. 4,509,236) per se, a modification of the Havrda reference would remove a desired function from the disclosed apparatus and not be considered obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722